404 F.2d 856
Lester SMITH, Plaintiff-Appellant,v.Wilbur J. COHEN, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 26431.
United States Court of Appeals Fifth Circuit.
December 12, 1968.

C. O. Brown, Alexandria, La., for appellant.
Edward L. Shaheen, U. S. Atty., Leven H. Harris, Shreveport, La., for appellee.
Before WISDOM and GODBOLD, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
Appellant filed application for Social Security benefits under the provisions of 42 U.S.C.A. 416(i). The only issue is whether the decision of the Secretary holding that the plaintiff failed to establish that he is under a disability as defined in the Act is supported by substantial evidence to support the administrative determination. On the administrative record the district court answered this question affirmatively and granted summary judgment for the Secretary. The record discloses this requisite substantial evidence. It follows that the judgment for the Secretary was properly entered and is accordingly affirmed. Celebrezze v. Kelly, 331 F.2d 981 (5th Cir. 1964); Clinch v. Celebrezze, 328 F.2d 778 (5th Cir. 1964), Celebrezze v. O'Brient, 323 F.2d 989 (5th Cir. 1963); Bowen v. Gardner, 356 F.2d 484 (5th Cir. 1966).